[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 84
The plaintiff husband, 56, and the defendant wife, 36, married on September 16, 1992 in Fairfield, Connecticut. The allegations of the complaint are found proven and true. The plaintiff, a native of Italy, is a chiropractor with a practice in Puglia, Italy, which he established in 1993. The defendant joined him in August of that year. She worked as a tutor. However, she refused a teaching position in a neighboring town electing instead to return to the U.S.A. in 1994. The plaintiff provided her with her airline ticket and $300.00. The parties have been separated since then.
The defendant is able to support herself as a clerical secretarial temp. She owes student loans that were incurred prior to this marriage.
Having reviewed the evidence and having considered the statutory criteria, the court enters judgment dissolving the marriage on the ground of irretrievable breakdown. No financial orders are entered. Each party shall continue to own the assets each possesses and each party shall be solely responsible for the debts each has incurred.
Counsel for the plaintiff shall draft the judgment file.
HARRIGAN, J.